


Exhibit 10.3
FIRST AMENDMENT TO THE MASTER PRIVATE LABEL FINANCING AGREEMENT
THIS FIRST AMENDMENT TO THE MASTER PRIVATE LABEL FINANCING AGREEMENT (this
"Amendment") is made as of the 12th day of February, 2014, by and between
Santander Consumer USA Inc. ("SCUSA"), and Chrysler Group LLC, ("Chrysler").
WITNESSETH
WHEREAS, SCUSA and Chrysler entered into that certain Master Private Label
Financing Agreement dated as of February 6, 2013 (collectively referred to
herein together with any and all amendments thereto as the "Agreement"); and
WHEREAS, SCUSA and Chrysler desire to amend the Agreement on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, SCUSA and Chrysler agree as follows:
1.
The following Section 7.02 (f) and (g) are added to the Agreement directly after
the

current Section 7.02(e), and shall read in its entirety as follows:
"(f)In calculating the amounts subject to risk sharing of Residual Value Losses,
only Residual Value Losses attributable to new lease vehicles financed under
this Agreement and which lease reaches maturity shall be subject to the
risk-sharing described herein and included as part of the Residual Value Losses
calculation.
"(i)     for purposes of this section, a lease reaches maturity only upon the
end of the originally-contracted full term of the lease or within 90 days of the
originally-contracted full term of the lease. In the event the lease is fully
paid off early, such lease will accordingly not be treated having reached
maturity. Notwithstanding the foregoing, if a lease payoff occurs
pursuant to a special program initiated by Chrysler in its sole discretion, such
as a lease pull-ahead program offered by Chrysler and facilitated through SCUSA,
such leases paid off pursuant to, and in accordance with, such program prior to
the originally-contracted full term of the lease (or within 90 days thereof, as
stated above) shall be treated as having reached maturity.
"(g)In the case of early terminations other than the special programs indicated
above, losses in excess of the pro-rated portion of the established residual
value that occur (e.g. due to repossession or insurance losses) will be the sole
responsibility of SCUSA."
2. Except as hereby amended, the Agreement and all its terms shall remain
unchanged and in full force and effect. In the event of any conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, this Amendment shall control.
3.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. All signatures of the parties to this Agreement may be
transmitted by facsimile, and such facsimile will,
for all purposes, be deemed to be the original signature of such party whose
signature it reproduces, and will be binding upon such party.
4.    Any capitalized terms not defined herein will be given the meanings
assigned to them in the Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.
CHRYSLER GROUP LLC    SANTANDER CONSUMER USA INC.
BY: /s/ Matthew Thompson    BY: /s/ Eldridge A. Burns, Jr.                    
NAME: Matthew Thompson    NAME: Eldridge A. Burns, Jr.                    
TITLE: Director Sales Planning and Incentives    TITLE: CLO &
Secretary            




